CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (the “Agreement”) made as of the 1st day of November, 2012. BETWEEN: SNAP ONLINE MARKETING INC., a corporation incorporated under the laws of the State of Nevada (the “Company”) - and - IRINA ZAGVAZDINA, an individual of 255 Cedar Hill St., Suite 200, Marlborough, MA 01752 (the “Consultant”) WHEREAS the Company is desirous of engaging the Consultant and the Consultant is desirous of accepting such mandate, in consideration of the mutual covenants and agreements contained in this Agreement and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties hereto agree as follows: NOW THEREFORE 1.
